829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Della HOEZEE, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary of Health & Human Services,Defendant-Appellee.
No. 86-1889
United States Court of Appeals, Sixth Circuit.
September 24, 1987.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals from the denial of her claim for disability insurance benefits (DIB) and supplemental security income (SSI).


2
Hoezee initially filed applications for DIB and SSI benefits on December 21, 1983, alleging that she became disabled on June 26, 1983.  The applications were disapproved on March 12, 1984, and Hoezee did not request reconsideration.  She refiled applications on October 10, 1984, for both DIB and SSI.  The applications were disapproved initially and on reconsideration.  Hoezee then requested a hearing which was held on June 13, 1985, before an administrative law judge (ALJ).  On September 9, 1985, the ALJ issued his decision holding that Hoezee had met a closed period of disability beginning on June 26, 1983, but that Hoezee was not entitled to either DIB or SSI benefits after November 14, 1984.  Hoezee requested that the Appeals Council review the ALJ's decision on December 31, 1985, which request was denied, thereby making the ALJ's decision the final decision of the Secretary.


3
Thereafter, on January 14, 1986, Hoezee filed her complaint in the United States District Court for the Western District of Michigan, pursuant to 42 U.S.C. Sec. 405(g), seeking judicial review of the Secretary's final decision.  On July 30, 1986, the Honorable Wendell A. Miles, Senior Judge, issued an order denying Hoezee's motion for summary judgment, affirming the findings of the Secretary and dismissing Hoezee's action.


4
After carefully reviewing the administrative record of the district judge, we conclude as did Judge Miles that substantial evidence supports the decision of the Secretary.  Accordingly, we adopt Judge Miles opinion as the opinion of this court and AFFIRM.